On October 9th, 1923, appellee filed his bill of complaint in the Circuit Court of Alachua County, Florida, praying for a mandatory injunction against appellant requiring him to open certain public roads which he (appellant) had closed by causing fences to be constructed across them. On hearing a temporary mandatory injunction was granted which order was affirmed by this Court in Zetrouer v. Zetrouer, 89 Fla. 253, 103 So.2d Rep. 625, where the law of the case was fully covered. On final hearing the temporary mandatory injunction was made permanent and this appeal was prosecuted from that order.
The sole question presented to us on this appeal is the sufficiency of the evidence to sustain the finding of the chancellor. We have examined the record carefully and while there are many conflicts in the testimony we think it amply supports the finding of the chancellor and no reason is made to appear why his finding should be reversed. *Page 977 
Even the testimony of the appellant shows a limited use of the roads in question by the public for more than twenty years; the time necessary to acquire them by prescription.
Affirmed.
WHITFIELD, TERRELL, BROWN AND BUFORD, J. J., concur.